         Case 5:19-cv-03267-JWL Document 55 Filed 10/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


TIMOTHY SUMPTER,                       )
                                       )
                      Petitioner,      )
                                       )
      v.                               )                  Case No. 19-3267-JWL
                                       )
STATE OF KANSAS,                       )
                                       )
                      Respondent.      )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       On September 10, 2020, the Court granted in part and denied in part petitioner’s

habeas petition filed pursuant to 28 U.S.C. § 2254. Respondent filed a notice of appeal

from the judgment, and petitioner filed a notice of cross-appeal. Petitioner, through pro

bono counsel, has now filed a motion to proceed in forma pauperis (IFP) and without

prepayment of fees or costs on appeal (Doc. # 52).

       Because petitioner has failed to comply with the requirements for obtaining IFP

status on appeal, the Court denies the motion. Fed. R. App. P. 24(a)(1) provides that a

party seeking such status must file a motion in the district court that includes an affidavit

that “(A) shows in the detail prescribed by Form 4 of the Appendix of Forms the party’s

inability to pay or give security for fees and costs; (B) claims an entitlement to redress; and

(C) states the issues that the party intends to present on appeal.” See id. Petitioner’s motion

includes an affidavit in which he states that he is presently incarcerated and has no assets
         Case 5:19-cv-03267-JWL Document 55 Filed 10/27/20 Page 2 of 2




other than his prisoner account, which he does not control. The affidavit does not include

the detail required by Form 4, however, including asset and income information for both

the movant and his spouse. Nor does the affidavit (or the motion or counsel’s own

declaration) include a statement of the issues to be presented on appeal. Petitioner has also

failed to comply with 28 U.S.C. § 1915(a)(2), which provides that a prisoner seeking to

appeal a civil judgment without prepayment of fees or security must file an affidavit with

certain content and must submit a certified copy of a statement for his trust fund account

for the last six months. See id.

       In her declaration, petitioner’s counsel states that communication with petitioner has

been difficult because of the ongoing pandemic and that the prison will not be able to

provide an account statement for petitioner for months. Any waiver of petitioner’s IFP

requirements, however, is more appropriately addressed by the Tenth Circuit. See Fed. R.

App. P. 24(a)(5) (IFP motion may be filed in the court of appeals within 30 days after

notice of the district court’s denial).

       IT IS THEREFORE ORDERED BY THE COURT THAT petitioner’s motion to

proceed in forma pauperis on appeal (Doc. # 52) is hereby denied. In accordance with

Fed. R. App. P. 24(a)(4), the Clerk of the Court shall immediately give notice of this order

to the parties and to the United States Court of Appeals for the Tenth Circuit.

       IT IS SO ORDERED.

       Dated this 27th day of October, 2020, in Kansas City, Kansas.

                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge

                                             2
